Citation Nr: 1511587	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The case was remanded in January 2012 to obtain additional treatment records and an addendum opinion from an April 2011 VA examiner.  In February 2013, the Board denied the claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2014, the Court vacated the Board's decision and remanded the case for readjudication in accordance with the Court's decision.

Thereafter, the Board remanded the case for additional development in September 2014.

The Board observes that the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the record shows that the Veteran has diagnoses of PTSD, dysthymia and major depressive disorder.  Accordingly, the Board has characterized the issue as set forth on the title page.

Also, the Board observes that the Veteran was denied service connection for a mental condition in an unappealed June 1996 rating decision as there was no evidence of a current disability or diagnosis of a psychiatric disorder.  The current claim is premised on a diagnosis of psychiatric disorders, to include PTSD.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 remand, the Board directed that the Veteran be afforded a VA examination regarding the etiology of any identified psychiatric disorder.  The Board ordered that opinions be obtained regarding whether it is at least as likely as not that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service, whether it is at least as likely as not that any currently diagnosed psychiatric disorder is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus, and whether it is at least as likely as not that any currently diagnosed psychiatric disorder has been aggravated by any service-connected disability, including Type II diabetes mellitus.  

In October 2014 the Veteran was afforded a VA medical examination.  Although the examiner discussed the reported stressors of fearing electrocution while working on the communications van in a storm and discovering a cobra snake in the bathroom, review of the examination report does not reveal any discussion of the stressors of having seen an enemy soldier while on guard duty who blew up helicopters and being told not fire at him and having been shot at while traveling to Long Bien.  The examiner rendered the opinion that the Veteran met the criteria for persistent depressive disorder which is at least as likely as not related to his history of chronic alcohol abuse which began shortly after his military service.  The examiner did not discuss whether the Veteran's condition may be due to or aggravated by his service-connected type II diabetes mellitus.

A further medical opinion was obtained in January 2015.  The examiner rendered the opinion that it is less likely than not that the Veteran's claimed mental health condition, PTSD, related to, caused by, and/or aggravated by his time in military service because of the lack of medically-based clinical evidence to support a DSM-V diagnosis of PTSD.  The examiner identified that the October 2014 examination was negative for a diagnosis of PTSD and, specifically, that the Veteran did not meet the stressors associated with the criteria.  The examiner reported that the Veteran was a non-combat soldier.  The examiner did not discuss the Veteran's reported stressors of having seen an enemy soldier while on guard duty who blew up helicopters and being told not fire at him and having been shot at while traveling to Long Bien.  In addition, there was no discussion of whether the Veteran's condition may be due to or aggravated by his service-connected type II diabetes mellitus.

The examination and subsequent clarifying opinion are inadequate as the examiners did not comment upon all of the Veteran's reported stressors and did not consider whether the Veteran's type II diabetes caused or aggravated the Veteran's psychiatric disability as directed by the prior Board remand.  Therefore, the claim must be remanded for a supplemental opinion.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sklar v. Brown, 5 Vet. App. 140 (1993).  

On remand, update the Veteran's claims file to include VA treatment records dated from April 2012 to February 2014 and dated since August 2014.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated from April 2012 to February 2014 and dated since August 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, obtain a supplemental mental disorders opinion from the examiner who provided the opinion in January 2015, or another appropriate examiner if that examiner is unavailable.  If the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed psychiatric disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should address the following:

(a)  The examiner must identify all currently diagnosed chronic psychiatric disorders.

(b)  Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service, including the conceded combat exposure?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder is proximately due to (caused by) any service-connected disability, including Type II diabetes mellitus?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed psychiatric disorder has been aggravated by any service-connected disability, including Type II diabetes mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner should comment on the Veteran's full mental health history, including his treatment in 2006-2008 (in which the Veteran reported symptoms including startle response, hypervigilance, intrusive thoughts, night sweats, crying spells, and nightmares), and the Veteran's lay statements, including his description of symptoms.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

